Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 95-102 are presented for examination.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 102(a)(1) as being anticipated by Liu et al., Science Translational Medicine, Vol. 6, No. 266, pages 1-3 (2014) (Reference No. 31 of PTO-1449) as set forth in the previous Office action dated October 21, 2021 at pages 2-3 as applied to claim 95 is hereby WITHDRAWN due to the explanation given in the Interview Summary dated November 9, 2021 stating the prior art, Liu et al., does not disclose applicants’ active agent in combination with pharmaceutical carriers.  Noted, the Examiner rejoined and claims 96-102 for further examination.
Allowable Subject Matter
Claims 95-102 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629